           Case 2:20-cv-00337-RSM-BAT Document 15 Filed 02/18/21 Page 1 of 1




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   JESSE DUHAMEL,

 9                              Plaintiff,                CASE NO. 2:20-cv-00337-RSM-BAT

10           v.                                           ORDER AMENDING PRETRIAL
                                                          SCHEDULE
11   STATE OF WASHINGTON, et al.,

12                              Defendants.

13
            Based on the parties’ Stipulated Motion for Relief from Deadlines (Dkt. 14) and for good
14
     cause shown, it is ORDERED that the motion is granted and the following deadlines previously
15
     established by the Order Setting Pretrial Schedule (Dkt. 10) are amended as follows:
16
            1)     Discovery completed by March 12, 2021;
17
            2)     Dispositive motions deadline March 26, 2021;
18
            3)     Mediation (LCR 39.1) deadline May 14, 2021.
19
            DATED this 18th day of February, 2021.
20

21
                                                         A
                                                         BRIAN A. TSUCHIDA
22
                                                         Chief United States Magistrate Judge
23



     ORDER AMENDING PRETRIAL SCHEDULE
     -1
